Citation Nr: 1719751	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1956 to January 1960 and from March 1960 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in April 2016 to obtain a new VA examination and outstanding treatment records.  That has been accomplished, and the case has been returned for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran withdrew his request for a hearing before the Board.  See September 2011 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection is currently in effect for pleural plaques from exposure to asbestos at 30 percent disabled; bilateral hearing loss at 20 percent disabled; tinnitus at 10 percent disabled; and hypertension at 10 percent disabled.

2.  The Veteran reported that he operated a bicycle shop from 1998 to 2002; worked in housing construction and remodeling from 2004 to 2006; and is currently unemployed with a high school education.

3.  The most probative evidence reflects that the Veteran does not meet the schedular criteria for TDIU, and his service-connected disabilities do not present such an exceptional disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

The requirements for TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In a claim for increase, the VCAA requires notice of types of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In March 2010, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of a TDIU claim, the efforts that the Veteran could take to develop his claim, and VA's responsibilities to assist the Veteran.  Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured, including additional relevant VA treatment records since the Board's April 2016 remand.  Pursuant to the remand decision, the Veteran was afforded VA examinations in January 2017, September 2016, April 2016, and October 2015.  The Board finds that the examinations obtained are adequate.  The examinations were performed by qualified medical professionals and were predicated on a full physical examination and reading of all available records.  The examiners also provided a detailed rationale for the findings rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159(c)(4) (2016).

Legal Criteria & Analysis

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities disabilities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran contends that his service connected bilateral hearing loss and tinnitus, as well as a claimed non-service connected mental condition, prevent him from obtaining and maintaining substantially gainful employment.  See February 2011 VA Form 9; March 2010 Statement in Support of Case.

According to a July 1999 VA progress note, the Veteran reported that he retired in 1975 after working in the grocery business and kept himself busy operating a bike shop.  See July 1999 VA historical and physical note; see also September 2003 VA medical note.

Pursuant to a May 2000 rating decision, the Veteran was granted service connection for hypertension.  See also August 1999 Statement in Support of Claim.

In a February 2002 rating decision, the RO granted the Veteran service connection for bilateral hearing loss at a noncompensable rating and tinnitus at a 10 percent rating.  See also January 2002 Compensation and Pension Exam Report.  Subsequently, the Veteran presented to an ENT consultation with complaints of severe tinnitus.  See September 2002 VA ENT consultation note.  The Veteran reportedly stated that he had hearing aids, but was unable to wear them.  Id.

The Veteran reported that he operated a bike shop full-time from 1998 to 2002.  See March 2010 VA Form 21-8960.  According to the Veteran, he became self-employed in housing construction and remodeling houses full-time from 2004 to 2006.  Id.  However, the Veteran stated that he became too disabled to work in 2006.  Id.  He indicated that he lost 10 months of work due to ringing in his ears and poor hearing leading to severe nervousness and mental anguish.  See March 2010 Statement in Support of Case; see also May 2010 Statement in Support of Case.  The Veteran also reported that his highest level of education consists of four years of high school.  See March 2010 VA Form 21-8960.

In December 2009, the Veteran presented to an audiology consultation.  See December 2009 VA audiology consultation note.  The Veteran reportedly complained of constant variable-pitch tinnitus.  According to the Veteran, he had little success with hearing aids.  The Veteran also reportedly described occasional imbalance when walking or standing.  The audiologist of record stated that the Veteran was a potential hearing aid candidate, but that the Veteran was not interested in replacement amplification.

A March 2010 statement written by the Veteran's friend indicates that the Veteran's nerves and hearing are noticeably "very bad."  See March 2010 letter from N.K.

In a June 2010 rating decision, the RO denied the Veteran service connection for mental condition secondary to tinnitus.

A further audiology consultation took place in July 2010.  See July 2010 VA physician note.  According to the physician note, the Veteran complained of extreme tinnitus.  Id.  The Veteran reportedly stated that he did not wear hearing aids because they caused more hearing discomfort as well as tinnitus.  Id.  Subsequently, in October 2010, the Veteran presented to an ENT consultation.  See October 2010 otolaryngology attending note.  The physician reported the Veteran as stating that his medication and noise machine were of no help for his tinnitus and that hearing aids make it worse.  Id.  

The Veteran saw a psychologist in November 2010.  See November 2010 VA psychology note.  According to the psychology note, the Veteran stated that his hearing problems and constant tinnitus caused him mental health problems and unemployability.  Id.

In March 2014, the Veteran presented to another audiology consultation.  See March 2014 VA audiology consultation note.  The audiologist stated that the Veteran reported difficulty understanding speech, especially in the presence of background noise or with other competing sounds.  Id.  The Veteran also reportedly stated that he had unsteadiness when walking with a tendency to veer to the left and right and that his unsteadiness was due to an inner ear disorder.  Id.  According to the audiologist, ENG and posturography testing in 2006 were normal.  The audiologist also stated that he discussed the benefits of open hearing aids given the Vet's high frequency hearing loss and that open fit aids should not negatively affect his tinnitus.  However, the audiologist stated that the Veteran was not interested in trying amplification.  Id.  

Subsequently, the Veteran returned to the audiology clinic.  See May 2014 VA addendum by staff audiologist.  The Veteran reportedly expressed interest in trying hearing aids.  Id.  As a result, a hearing aid evaluation was performed and suggested that new hearing aids could provide the Veteran noticeable improvement in functional hearing.  See June 2014 VA audiology note.  Specifically, the audiologist stated that the Veteran reported a positive initial subjective impression of the new hearing aids' fit and sound.  

The Veteran brought back the hearing aids to the audiologist clinic in March 2015.  See March 2015 VAQ audiology consultation note.  The Veteran reportedly stated that he did not wear the hearing aids much because the tubes or domes caused his ears to itch when hearing.  Id.  According to the consultation note, an audiologist suggested changing the dome of the hearing aids, but the Veteran stated that he would try using a cream first.  Id.  

A VA examination was performed in October 2015.  See October 2015 Hearing Loss and Tinnitus Disability Benefits Questionnaire.  According to the examiner, the Veteran's hearing loss and tinnitus impacted ordinary conditions of daily life, including his ability to work.  The examiner quoted the Veteran as stating that he could not hear speech in background noise even with his hearing aids and that he had to be looking directly at someone to know what the person is saying.  Id.  The Veteran also reportedly stated that his tinnitus breaks his concentration when working and that the disruption of his thought process upsets him.  Id.

In February 2016, the Veteran presented to an annual outpatient clinical assessment.  See February 2016 VA primary care physician note.  According to the physician, the Veteran complained of an "awful [sic] itch" in both ears due to his hearing aids.  Id.  The Veteran also reportedly stated that ointment in the ear did not help.  Id.

An examination with regard to the Veteran's hypertension was performed in April 2016.  See April 2016 Hypertension Disability Benefits Questionnaire.  In his report, the examiner determined that the Veteran's hypertension did not impact his ability to work.  Specifically, the examiner noted that the Veteran indicated to his primary care provider that he continued to garden and fish, but did not indicate any complications from hypertension at that time.  Id.  Subsequently, the Veteran was examined for respiratory conditions.  See May 2016 Compensation and Pension Examination note.  The examiner determined that the Veteran's respiratory conditions, including pleural plaques from exposure to asbestos, impacted his ability to work based on exertional shortness of breath symptoms over the past year.

The Veteran underwent another VA hearing examination in September 2016.  See September 2016 Hearing Loss and Tinnitus Disability Benefits Questionnaire.   The Veteran reportedly stated that he would hear noise "real well," but that he had trouble understanding speech, including while watching television and when his neighbor tries talking to him from his yard.  In addition, the examiner conducted a speech discrimination test and found a speech discrimination of 90% in the left ear and 86% in the right ear.

In a December 2016 rating decision, the Veteran was granted service connection for pleural plaques from exposure to asbestos.

Most recently, the Veteran underwent a VA examination to evaluate the functional and occupational impact of his hearing loss and tinnitus.  See January 2017 Hearing Loss and Tinnitus Disability Benefits Questionnaire.  According to the examiner, the Veteran's hearing loss impacts ordinary conditions of daily life, including his ability to work.  Specifically, the examiner found that, without the use of any amplification devices, the Veteran would have mild to moderate difficulty understanding conversational speech in most all listening situations depending on who is talking to him, how far away the person who is talking to him is, and how much background noise is present.  However, the examiner also found that, with the use of proper amplification devices, the Veteran would  better understand speech based on Speech Discrimination Scores obtained during the September 2016 VA examination.  While the Veteran needs amplification assistance to achieve better speech understanding, according to the examiner, hearing aid technology has made improvements over the years, though with limitations.  The examiner stated that, depending on the situation, there are accessories available to work with hearing aids to assist with hearing people further away and to reduce the effect of background noise.  In addition, the examiner indicated that there are additional devices, such as amplified telephones or FM systems, that could assist the Veteran in an occupational setting for him to hear speech at the volume levels needed to assist with understanding speech.  The examiner also noted that alerting devices are available for a person with hearing impairment to know when various types of alarms are going off or if the telephone is ringing.

With regard to the Veteran's tinnitus, the examiner further found that it would have minimal to a mild impact upon his employment since it is not reported to be constant.  Id.  Overall, according to the examiner, the Veteran would be expected to have more difficulty if working in a very quiet environment or during tasks that require more than average levels of concentration.

At the outset, the Board notes that the Veteran's service-connected disabilities do not meet the schedular requirements for entitlement to TDIU.  While the Veteran is currently service-connected for bilateral hearing loss, tinnitus, hypertension, and pleural plaques from exposure to asbestos, his combined evaluation is only 60 percent, thereby falling short of the required 70 percent rating for multiple service-connected disabilities under 38 C.F.R. § 4.16(a).  As the Veteran does not meet the schedular requirements, the only remaining question in this case is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability for purposes of an extra-schedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Id.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b). The Board itself cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   However, the Board can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to Director for review, an appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) (2016) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board"). 

Accordingly, in April 2017, the Director issued an administrative decision considering the Veteran's claim of TDIU on an extraschedular basis.  See April 2017 Administrative Review.  In his decision, the Director denied the Veteran entitlement to a TDIU.

Upon review of the record, the Board finds that the Veteran's service-connected disabilities do not warrant entitlement to TDIU on an extraschedular basis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, the Board finds that the level of symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria.  The Board acknowledges that the Veteran experiences hearing loss and tinnitus that have an impact on his ability to work.  Further, the Board notes that the Veteran has struggled to ameliorate his symptoms by using different hearing aids and medications.  However, according to the January 2017 VA examination, there are multiple other solutions to available to the Veteran to manage his hearing loss.  These solutions include hearing aids utilizing new technology, accessories that work with hearing aids to assist with hearing people further away and to reduce the effect of background noise, and amplified telephones and FM systems that could assist the Veteran in an occupational setting.  Due to the fact the Veteran's hearing loss can be mitigated to allow him to function in an occupational setting, the Board finds that the severity of his hearing loss is contemplated by the schedular rating criteria.  With regard to the Veteran's service-connected tinnitus, the January 2017 VA examiner observed that it had only a minimal to mild impact upon his employment since it is not reported to be constant.  The examiner further noted that the Veteran would have more difficulty if working in a very quiet environment or during tasks that require more than average levels of concentration.  The Board notes that, while the Veteran has reported occasional tinnitus, the record reflects that the Veteran has also reported constant tinnitus.  See December 2009 VA audiology consultation note; November 2010 VA psychology note.  Regardless, there is no indication on the record that the Veteran's tinnitus prevents him from working in all forms of substantially gainful employment.  In contrast, the medical record reflects that the Veteran would have more difficulty in certain occupational situations than in others.  The Board finds that this level of occupational impairment is specifically contemplated by the schedular rating criteria.   

Furthermore, there is no indication of record that the Veteran's hypertension is so severe as to not be contemplated by the schedular rating criteria.  The Board notes that the Veteran reported being hospitalized in 1958 for 28 days for hypertension.  See August 1999 Statement in Support of Claim; November 2012 Compensation and Examination note.  However, medical record does reflect further hospitalizations for hypertension.  In addition, the April 2016 VA examination concluded that the Veteran's hypertension did not impact his ability to work, either physical or sedentary.  In his report, the examiner cited the Veteran's indications to his primary care provider that he fished and gardened without complications from hypertension.  See April 2016 Hypertension Disability Benefits Questionnaire. 

Similarly, the record does not support a finding of that the Veteran's pleural plaques from exposure to asbestos present an exceptional disability picture beyond that contemplated by the schedular evaluation.  While the May 2016 VA examiner determined that the Veteran's exertional shortness of breath symptoms due to asbestos exposure impacted his ability to work, exertional shortness of breath is specifically contemplated by the schedular criteria.  Specifically, the Veteran's 30 percent evaluation is based on a Forced Expiratory Volume in One second (FEV-1) of 56 to 70 percent of predicted value.  See December 2016 Rating Decision.  The Veteran's observed value was 57 percent.  See May 2016 Respiratory Conditions Disability Benefits Questionnaire.   

Finally, the Board notes that the Veteran bases his claim for TDIU, in part, on a mental condition secondary to his service-connected tinnitus.  However, the Veteran was denied service connection for said mental condition.  See June 2010 Rating Decision.  Therefore, any effect that the Veteran's anxiety, mental anguish, or other psychiatric symptoms claim to be caused by his tinnitus may not be considered in determining his entitlement to a TDIU.  See February 2011 VA Form 9; March 2010 Statement in Support of Case; March 2010 letter from N.K.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria.  In the absence of exceptional factors associated with the Veteran's hearing loss, tinnitus, hypertension, or pleural plaques from exposure to asbestos, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet.  App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
ORDER

Entitlement to a TDIU is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


